Title: To Benjamin Franklin from William Temple Franklin, 28 August 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Dear & Hond: Sir.
					Dover, Saturday 28, Augt 1784
				
				After a very disagreable Passage, which lasted from 8 last Night to 8. this Morning, we arrived here safe. I was sick the whole Passage—& I think more so than in either going or returning from America.— Mais comme en toutes Choses, “il faut toujours regarder la Belle Jambe”.— I flatter myself with the Notion that it will prove a Crise salutaire, as Mesmers stiles it;—& which you Doctors have decided as fatale, or very near it.— I am now however pretty well recover’d, having been to Bed for a few Hours—& made a Hearty Dinner on Beef Steaks & Potatoes—with which I have with great Pleasure renew’d acquaintance.— I am just now starting for London—but as there is no occasion for hurrying or fatiguing myself, I shall sleep at Cantorberry to Night, & make an easy Day’s Journey of it tomorrow by getting to London.
				I told you in a former Letter, that I had hopes of making some Arrangement, by which you would receive the English Papers cheaper than hitherto per Post:— I now think I have compleated it, & in a very advantageous manner, by means of Mr. Thompson here;—who will receive them from London free of any Charges of Postage or Carriage, & will put them

first under Cover to you, & then under one to Dessein, who has promised me to forward them to you in the most expeditious & east expensive manner possible;—either by the Stage Coaches, the B. Minister’s Couriers, or private Travellers.— The Papers I have directed, (but which I can Change if you think proper) are Woodfall’s Morg. Chronicle—& the London Do.— You will probably begin to receive them in a fortnight; it will therefore be well to countermand your others: Write me your Intentions thereon.— I can pay Mr. Pott’s his Advances, which I fancy must be considerable, if you have not already reimbursed him in part.— I have also settled with Mr: Thompson concerg the Family Picture of the Marquis de la Fayette. He will immediately forward it to Mr. Johnson, with the Amount of his Expences thereon, to whom I shall reimburse the whole of the Charges in sending it to America. This I think was what you wished. By the Bye, this Mr. Thompson is a sensible & obliging Man, and very willing to render us any Service. He is in the Wine Way here,—& is Father to the Young Thompson you saw at Passy, in his Way to or from Mr Williams’s at Nantes.—
				The Horses are to— I must take my leave of you till I get settled in London.—
				With the sincerest affection and Gratitude, I am ever, Hond Sir, Your dutiful Grandson
				
					W. T. Franklin
				
				
				
					P.S. My Love to Ben—& best Compts. where necessary.—
					If you shew this Letter to Ben—it will convince him of the Advantage he has over me in Penmanship & perhaps in Style.— I hope you will excuse it, when you consider how I am situated,—my Hurry, & my Instruments.—
					
						B. Franklin Esqr—
					
				
			